Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 1 of 11




                 EXHIBIT H
         Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 2 of 11




                                                           May 5, 2020

VIA UPS & EMAIL

Alexa Cohn
BOTA Backpack
275 South Maple Avenue
South San Francisco, California 94080
Email: info@shopbota.com

                 Re:    BOTA Marks

Dear Ms. Cohn,

I am an attorney in Napa, California for Delicato Vineyards.

Delicato is a family-owned and operated winery that has been in business for over 90 years. Here at
Delicato, we are proud of the brands that we have built around Delicato’s high-quality products, including
our BOTA-branded wines. Delicato produces and sells over five million cases of the BOTA-branded wines
throughout the United States each year. We have actively used our family of BOTA marks on wine since
2003. Delicato’s substantial use of its BOTA-branded marks, and the high quality of the products sold
under the marks, have enabled Delicato to build up significant customer recognition and goodwill in its
BOTA-branded wines. More information about our BOTA-branded wines, including about BOTA BOX,
BOTA BRICK, and BOTA MINI, is available at https://www.botabox.com/global.

We recently learned that BOTA Backpack (“BB”) has started to also use the BOTA mark in connection
with its products, which include hydration backpacks. We recognize that BB is a woman-owned business
dedicated to socially conscious products and commend you for your company’s social awareness, including
your partnership with water.org on the Safe Water Campaign. Delicato shares BB’s commitment to social
responsibility and we take great pride in our culture of high standards, ethical integrity, and community
service.

Our social responsibility includes not only our dedication to the community, but also our duty to the public
to prevent any confusion as to the source of goods or services provided under our trademarks. If we allow
BB to continue using the BOTA mark on its products, we would fall short of meeting our obligations. As
innovators, you can appreciate the importance of Delicato’s desire to maintain the integrity of its BOTA
brand.

Please understand that Delicato’s intent is not to disrupt your business. We noticed that your website
currently shows that nearly all of the products sold by BB under the BOTA mark are currently “sold out.”
This presents a great opportunity for BB to rebrand its products away from the use of Delicato’s BOTA
mark, while minimizing any interruption to BB’s business.

Delicato values the importance of socially conscious businesses like yours and we wish you continued
success in your efforts using a brand that is not confusingly similar to our BOTA family of marks. We look
forward to hearing from you at your earliest convenience and would appreciate a response by May 18, 2020.
If you have any questions or if you would like to discuss, please contact me directly.



                                                                                                         Exhibit H
        Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 3 of 11




                                                     Best,

                                                     /Simone M. Katz-O’Neill/

                                                     Simone M. Katz-O’Neill
                                                     Office of the General Counsel

cc:    Ali Razai, Partner, Knobbe Martens (via email to ali.razai@knobbe.com)

Encl.
BOTA U.S. trademark registrations




                                                                                     Exhibit H
Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 4 of 11




                                                                  Exhibit H
Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 5 of 11




                                                                  Exhibit H
Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 6 of 11




                                                                  Exhibit H
Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 7 of 11




                                                                  Exhibit H
Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 8 of 11




                                                                  Exhibit H
Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 9 of 11




                                                                  Exhibit H
Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 10 of 11




                                                                   Exhibit H
Case 5:20-cv-07668-BLF Document 9-8 Filed 11/19/20 Page 11 of 11




                                                                   Exhibit H
